 

Exhibit 10.3

 

VENDOR agreement
Date: May 2, 2019

 

This VENDOR AGREEMENT (this “Agreement”), effective as of the date set forth
above (the “Effective Date”), is made by and between Evine Live Inc., a
Minnesota corporation (“Company”), and Sterling Time, LLC (“Vendor”), a New York
limited liability company. Each of Company and Vendor may be referred to herein
individually as a “Party,” and Company and Vendor may be referred to
collectively as the “Parties.”

 

Recitals

 

A.            Eyal Lalo, who is a stockholder of Invicta Watch Company of
America, Inc., a Florida corporation (“IWCA”), is, simultaneous with entering
into this Agreement, making an investment in Company. Michael Friedman, who is a
member of Vendor, is, simultaneous with entering into this Agreement, making an
investment in Company.

 

B.            Vendor serves as a vendor of the Products (as defined below),
which are designed by IWCA.

 

C.            Company and Vendor desire to enter into this Agreement for
purposes of marketing, promoting and selling the Products (as defined below) via
Company Digital Retailing (as defined below).

 

Agreement

 

In consideration of the foregoing and the mutual covenants and promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Vendor hereby agree as
follows:

 

1.           Definitions.

 

a.        “Company Digital Retailing”: A combination of the Company television
network and Company’s website and mobile applications, as well as Company’s
platforms on social media and mobile host sites.

 

b.           “Trademark”(s): The trademark(s) used in commerce with the
Products, including but not limited to Invicta; Invicta Watch(es); any other
marks that create a reasonable likelihood of confusion with such trademark(s) or
otherwise would tend to indicate a relationship with Vendor or IWCA; and any
other marks used or owned by IWCA in connection with the marketing and sale of
watches and/or watch accessories.

 

c.           “Products”: Watches and watch accessories bearing the Trademarks
and other products mutually agreed between the parties.

 

2.           Trademark License. Until such time after the expiration or
termination of this Agreement when Company holds no further inventory of the
Products (including, without limitation, inventory that Company has committed to
purchase in accordance with the terms of the applicable Product POs), Vendor
hereby grants to Company the non-assignable, non-transferable right and license
to the Trademarks for all the purposes contemplated under this Agreement.

 

3.           Vendor’s Obligations.

 

a.           Spokesperson. Vendor will provide an agent (spokesperson) to make
one or more broadcast appearances via Company Digital Retailing at Company’s
studios in Eden Prairie, MN, generally over a period of 1-3 days, for the
purpose of marketing, promoting and selling the Products (“Appearances”). Such
agent of Vendor shall be subject to Company’s approval, which shall not be
unreasonably withheld.

Vendor Agreement

Page 1  

 

  

b.           License to Personal Attributes. Vendor hereby grants to Company an
irrevocable sublicense, effective from the Effective Date through the date after
the expiration or other termination of the Agreement when Company holds no
further inventory of the Products, to the rights to use the Spokesperson’s name
(including, without limitation, any nicknames, pseudonyms, stage names and the
like), likeness, image, photograph, voice, appearance, personality, signature,
performance and endorsement (collectively, the “Personal Attributes”) in
connection with the marketing, promotion and sale of the Products and for all
other purposes contemplated under this Agreement.

 

c.           Assistance with Marketing of the Products. Vendor shall
(i) cooperate and consult with Company as reasonably requested by Company,
regarding the marketing, promotion and sale of the Products; (ii) cause
Spokesperson to make Appearances upon Company’s request and in compliance with
Company’s standard Guest Policy, and to otherwise assist Company in connection
with the marketing, promotion and sale of the Products; and (iii) promote
Spokesperson’s Appearances through email and social media marketing. Vendor
shall not be entitled to any minimum guarantee of hours on Company Digital
Retailing.

 

d.           Product Stream and Inventory Investment. Vendor shall provide a
steady stream of product and\or services offerings to Company, including
first-to-market (available to Company for a period of at least five days prior
to the date such products are available to other retailers or distributors) and
exclusive products (available only to Company and not to other retailers or
distributors), and timely information regarding such products and\or services,
for Company’s consideration and potential purchase under a purchase order. For
the avoidance of doubt, all product and service offerings need not be
first-to-market or exclusive products; some products will be neither
first-to-market nor exclusive.

 

4.           Term.

 

a.           Term. The term of this Agreement shall begin on the Effective Date
and continue for five years (the “Term”). During the final 12 months of the
Term, the parties shall negotiate in good faith the terms of an extension of the
Term.

 

b.           Termination for Breach. Company shall have the right to terminate
this Agreement upon 30 days’ prior written notice to Vendor in the event of a
material breach of this Agreement by Vendor, which default is not cured by
Vendor within such 30-day period.

 

c.           Effect of Termination. The expiration or termination of this
Agreement shall not relieve either Party of its liabilities or obligations under
this Agreement or that certain Vendor Exclusivity Agreement between the Parties
dated on or about the date hereof (as amended, modified or supplemented, the
“Exclusivity Agreement”) which have accrued on or prior to the date of such
expiration or termination, including, without limitation, the liabilities and
obligations set forth in Sections 4-8. During the six month period following
termination of this Agreement, Company shall have the right to sell all Products
remaining in its inventory at the time of termination and the right to continue
to use the Trademarks pursuant to Section 2 and have availability of the
spokesperson and the use of the Attributes pursuant to Section 3 in connection
with such activities.

 

5.           Representations, Warranties, and Indemnity.

 

a.           Vendor represents, warrants and certifies that (i) Vendor has the
full right and authority to enter into this Agreement and grant all rights,
including but not limited to all rights in the Trademark(s), and to perform all
obligations hereunder; (ii) Vendor has obtained all authorizations, permissions
and consents and paid all fees and other charges necessary for Vendor to enter
into and perform this Agreement; (iii) neither this Agreement nor the grant of
rights or performance by Vendor hereunder will conflict with nor violate any
commitment to, or agreement or understanding Vendor has, or will have with, any
other person or entity; and (iv) Spokesperson is Vendor’s agent, and Vendor has
the authority and right to bind Spokesperson to the obligations set forth in
this Agreement.

Vendor Agreement

Page 2  

 

  

b.           Vendor (including its agents, representatives, and contractors)
agrees to defend, hold harmless and indemnify Company, its directors, employees,
affiliates, successors, assigns, agents and customers from and against any and
all actual or threatened third-party disputes, claims, actions, suits,
proceedings, (each, a “Claim”) costs, liability, damages and expenses
(including, but not limited to, reasonable attorney’s fees, costs and
expenses)(each a “Loss”) whether or not well founded in law or fact, which arise
out of or are directly or indirectly related to Vendor’s violation or alleged
violation of any of the covenants, representations and warranties herein.
Regardless of when the Loss occurs or the Claim is asserted, Company shall have
the right to select counsel to conduct, and shall control, any defense subject
to this provision.

 

6.            Payment Terms. As of the Effective Date, the Parties agree that
(i) Company may have outstanding invoices related to the purchase of Products
from Vendor in an amount of up to $7,000,000 at any time outstanding and (ii)
standard payment terms of net 60 days shall govern the purchase of Products. 
For clarity, Vendor may adjust the $7,000,000 limit from time to time at
Vendor’s discretion.

 

7.            Confidential Information. The parties shall hold this Agreement,
including all of its terms, in strict confidence and will not disclose or
disseminate it to any third parties, except (i) to authorized representatives,
advisors, or attorneys of a Party who agree to protect and maintain the
confidentiality of such Confidential Information in accordance with the terms
herein, (ii) for the purpose of enforcing the terms of this Agreement against
the other Party, or (iii) in legally required filings with the Securities and
Exchange Commission, and related press releases and investor communications.
Notwithstanding the foregoing, in order to effectuate the purposes of this
Agreement, the Parties agree that this Agreement shall be provided to IWCA on a
confidential basis.

 

8.            Miscellaneous.

 

a.           Recitals; Entire Agreement; Amendment. The Parties acknowledge and
agree that the recitals set forth at the beginning of this Agreement are a part
of this Agreement and are incorporated herein by reference. This Agreement,
including any exhibit(s) and attachment(s) hereto (all of which are incorporated
herein by reference), supersedes all prior negotiations, understandings and
agreements of the Parties relating to the subject matter hereof, and both
Parties acknowledge and agree that neither Party has relied on any
representations or promises in connection with this Agreement not contained
herein; provided, however, that this Agreement is intended to supplement, and
not supersede, the terms of each purchase order, that certain Merchandise Letter
Agreement between the Parties dated on or about the date hereof (as amended,
modified or supplemented, the “Merchandise Letter”) and the Exclusivity
Agreement and further provided, that this Agreement is not intended to supersede
any prior agreement between the Parties related to merchandising margins and
margin concessions. To the extent there is a direct conflict between this
Agreement, the Exclusivity Agreement, the Merchandise Letter and any purchase
order terms, following order of precedence shall prevail as to the subject of
the conflicting terms: (1) the Exclusivity Agreement, (2) this Agreement, (3)
the Merchandise Letter and (4) any purchase order terms. This Agreement may not
be amended or modified except by a subsequent written instrument duly executed
by both Parties.

 

b.           Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile or electronic delivery, each of which shall
be deemed to be an original, but all of which shall be one and the same
instrument. Each Party may use such facsimile or electronic signatures as
evidence of the execution and delivery of this Agreement by each Party to the
same extent that an original could be used.

Vendor Agreement

Page 3  

 

  

c.           Assignment. Vendor shall not assign any right or claims under this
Agreement without Company’s prior written consent, provided that such consent
shall not be unreasonably withheld and that the assignee expressly assumes all
duties hereunder.

 

d.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
assigns, including but not limited to, any surviving entity of any merger,
consolidation, dissolution, joint venture or partnership, and any entity that
assumes the sale of the Products during the Term or any extension thereof.

 

e.           Governing Law, Forum Selection, Attorney’s Fees. This Agreement and
all terms and conditions hereof shall be construed under and controlled by the
laws of the State of Minnesota regardless of any contrary conflict of laws
doctrine (with the parties expressly waiving the applicability of the United
Nations Convention on Contracts for the International Sale of Goods), and the
federal and state courts in Hennepin County, MN shall have sole and exclusive
jurisdiction and venue over any action or claim arising from or relating to this
Agreement, or otherwise from the relationship of the Parties, all whether
arising from contract, tort, statute or otherwise.

 

[remainder of page left blank intentionally – signature page follows]

 

Vendor Agreement

Page 4  

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first set forth above.

 

EVINE LIVE INC.   STERLING TIME, LLC          /s/ Andrea Fike   Signature:   /s/
Michael Friedman   Andrea Fike   Name:   Michael Friedman   EVP, General Counsel
  Title:   President

 

Vendor Agreement

Signature Page

  

 

 

